 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDLOCAL 562, UNITED ASSOCIATION OF JOURNEYMEN ANDAPPRENTICES OF THE PLUMBING AND PIPE FITTINGINDUSTRY OF THE UNITED STATES AND CANADA, AFL;CARPENTERS DISTRICT COUNCIL OF ST. LOUIS; LOCAL527, CEMENT FINISHERS; LOCAL 110, INTERNATIONALHOD CARRIERS', BUILDING & COMMON LABORERS' UNIONOF AMERICA, AFL; LOCAL 396, INTERNATIONAL ASSO-CIATION OF BRIDGE, STRUCTURAL & ORNAMENTAL IRONWORKERS, AFL; LOCAL 1, INTERNATIONAL BROTHER-HOOD OF ELECTRICAL WORKERS, AFLandCHARLES E.MYLES. Case No. 14-CD-36. December 24, 1953DECISION AND DETERMINATION OF DISPUTEThis proceeding arises under Section 10 (k) of the Act, whichprovides that "Whenever it is charged that any person has en-gaged in an unfair labor practice within the meaning of para-graph (4) (D) of section 8 (b), the Board is empowered anddirected to hear and determine the dispute out of which suchunfair labor practice shall havearisen . .. . "On November 13, 1952, Charles E. Myles filed with theRegional Director for the Fourteenth Region a charge allegingthat Local 562, United Association of Journeymen and Appren-tices of The Plumbing and Pipe Fitting Industry of the UnitedStates and Canada, AFL, herein called Plumbers; CarpentersDistrict Council of St. Louis, herein called Carpenters; Local527, Cement Finishers; Local 110, International Hod Carriers',Building & Common Laborers' Union of America, AFL; Local396, International Association of Bridge, Structural & Orna-mental Iron Workers,AFL; and Local 1,International Brother-hood of Electrical Workers, AFL, have engaged in and are en-gaging in certain activities proscribed by Section 8 (b) (4) (D)of the Act. It was alleged, in substance, that the Plumbers andthe Carpenters had induced and encouraged employees of H. A.Dailey,Inc.,herein called Dailey,to engage in a concertedrefusal to work in the course of their employment with an objectof forcing or requiring Northwest Heating Company, hereincalled Northwest,to assignparticular work to members of thePlumbers rather than to its own employees who are membersof Local 2, International Union of Operating Engineers, AFL,herein called the Operating Engineers.Thereafter, pursuant to Section 10 (k) of the Act and Sections102.71 and 102.72 of the Board's Rules and Regulations, theRegional Director investigated the charge and provided for anappropriate hearing upon due notice to all the parties. Thehearing was held before Harry G. Carlson, hearing officer, onJuly 2, 9, and 10, 1953. All parties, except Local 110, Inter-national Hod Carriers', Building & Common Laborers' Union ofAmerica, AFL, appeared at the hearing and were afforded full op-portunity to be heard,to examine and cross-examine witnesses,and to adduce evidence bearing on the issues. The rulings ofthe hearing officer made at the hearing are free from prej-107 NLRB No. 134. LOCAL 562, UNITED ASSOCIATION OF JOURNEYMEN, ETC543udicial error and are hereby affirmed.iThe charging party fileda brief with the Board.Upon the entire record in the case,the Board makes the fol-lowing:FINDINGS OF FACTI.THE BUSINESSESOF NORTHWEST AND DAILEYNorthwest Heating Company,a partnership comprised ofCharles E.Myles,the charging party,and Emanual Schermer,is engaged in the business of installing heating,refrigeration,and air-conditioning equipment.Its principal place of businessis in St. Louis,Missouri.During the last fiscal year,Northwesttogether with Lloyds',Inc., a Missouri corporation in whichMyles and Schermer are the principal stockholders,performedservices and furnished materials on jobs inthe State of Illinoisvalued in excess of$25,000.H. A. Dailey,Inc., is a Missouri corporation which,duringthe past year,furnished services and materials in excess of$60,000 in value to a concern over which we had previously as-serted jurisdiction.Dailey is presently engaged in performingservices for the Army Records Center which when completedwill total$300,000 in value.Accordingly,the Board finds that Dailey clearly is engaged incommerce within the meaningof the Act.II.THE LABOR ORGANIZATIONS INVOLVEDLocal 562, United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the United Statesand Canada, AFL, Carpenters District Council of St. Louis, andLocal 2, International Union of Operating Engineers,AFL, arelabor organizations within the meaning of the Act.III.THE DISPUTESA. The factsThe Operating Engineers was certified as the collective-bargaining representative of Northwest's employees on October16, 1951(Case No. 14-RC-1583)and presently represents thoseemployees.A dispute of long standing exists between thePlumbers and the Operating Engineers,the Plumbers main-taining(1) their exclusive right to the installation of heating,refrigeration,and air-conditioning equipment in new construc-tion; and(2) the absence of any such right on the part of the'The charging party requested that the charge be withdrawn as to all parties except thePlumbers and the Carpenters.The hearing officer approved that request As the evidenceadduced at the hearing in no way connects these other local unions to the strike activityalleged to be violative of Section 8 (b) (4) (D),we affirm the hearing officer's action. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDOperating Engineers,other than to do repair work on suchequipment.As a resultof this dispute,the Plumbers on 2 priorconstruction jobs caused or threatened a walkout of some of themembers of the building trades crafts in protest of Northwest'swork being done by members of the Operating Engineers,rathen than members of thePlumbers. Anemployee on 1 ofthose jobs testified that the electricians,in walkingoff the job30minutesafter a Plumbers'representative appeared, "saidthey were going fishing,they weretired of working."In Novemberof 1952,Northwest,Lloyds', Inc.,and Daileywere engaged in construction work for Brown & Sons RealtyCo., hereincalled Brown,the general contractor on a con-struction job at 8230Forsythe Ave., Clayton,Missouri,hereincalled the Forsythe job. Dailey employedcarpenters who wererepresentedby the Carpenters. 2Payne, secretary of the St. LouisBuilding and ConstructionTrades Council,testified that at a meeting of the Council onNovember 12,a Plumbers'representative reportedthat thePlumbers were experiencing difficulties on several jobs.According to Payne, nomention was made of theForsythejob.3 The unionrepresentatives present agreed to render allpossible assistance tothe Plumbers.ACarpenters'representa-tivewas present at that meeting.Both the Carpenters and thePlumbers are members of theCouncil, while the OperatingEngineers is not.On November 12, 1952, Lasky,secretary-treasurer ofBrown,learned from Dailey'sForeman DeClue that he had"orders" that the carpenters would notwork the next day."DeClue stated that he wasnot certain as to the cause of thedifficulty.Lasky then called Payne,who stated that the matterconcernedthe Plumbers. On Payne'ssuggestion,Lasky spokewith Henry,a business agent of the Plumbers.In response toLasky's inquiry as to why therewas to be a work stoppage ontheForsythe job, Henrystatedthat theheating and air-conditioningwork was being done by men from a union notauthorized to do thattype ofwork,and that only the Plumberswere authorizedby the AFLto do that workon new construction.Henry furtherexplained thatmen were to be pulled off theForsythe job and that the only waysucha walkout could beaverted was for Brown,the general contractor,to let thistype of work to a subcontractoremploying members of thePlumbers.2Whilethe carpenterforeman wasamemberof Local5 of the Carpenters,the recordfails to establish to whichlocal the carpenters themselves belongedThe carpenters, how-ever,were subjectto the Carpenters'working rules whileon the Forsythe job.3The minutesof that meeting apparently make no referenceto the Forsythe job4DeClue also told Lasky that the cementfinisherswould notbe onthe job the next day.Afterspeakingwith DeClue, Laskyreceived notice from the electrical subcontractor thattheelectricianswould notbe on the job the following day as "theyhad received certaininstructionsthat theywere not to report for work." LOCAL562, UNITED ASSOCIATION OF JOURNEYMEN,ETC.545DeClue5 testified that Carpenters'Business Agent Reiter6came to the Forsythe job on Wednesday,November 12, andtold him there was some kind of "trouble about heating" °and that the carpenters should go"fishing" for a couple ofdays. DeClue, upon receiving these instructions from Reiter,instructed the carpenters to report to another jobthe next day.The carpenters did not work at the Forsythe job the followingday. Indeed,they did not report to that job until November 17,the following Monday. DeClue testified that on November 17," [Reiter]came out again and said that,as far as he knew, therehadn't been anything settled."Reiter walked around and spoketo some of the carpenters on this occasion.DeClue also spokewith the carpenters,telling them that the union "trouble isn'tsettled so we just have to get off."All the carpenters thenleft the Forsythe job. Other groups,electricians and cementfinishers,also appear to have left the job.According to DeClue,Reiter did not mention the dispute over the installation ofequipment,but DeClue presumed that was the reason behindReiter's instructions.At the time the carpenters left the job,they apparently were in ignorance of the purpose behind thestoppage.Several days later,the carpenters returned to work on theForsythe job. As of the time of the hearing, there had been noadjustment of the dispute between the Plumbers and theOperating Engineers.Nor has the Plumbers retracted theirdemand that Brown let the disputed work to a subcontractorhiring itsmembers. Northwest,however,has continued itswork on the Forsythe job. Notwithstanding this, no subsequentstoppage has occurred.At the time of the hearing, Northwestwas nearing completion of its work on the Forsythe job.B.Contentions of the partiesThe charging party contends that the Plumbers and theCarpenters induced Dailey's employees to strike for the pur-pose of forcing Brown, the general contractor,as well as5DeClue was a member of Local 5 of the Carpenters and was subject to the latter's1949 Working Rules, which stated in part:Rule 10--Every member shall cease work when ordered to do so by an authorizedofficial[business agent] of the District CouncilRule 13--No member shall..work with a nonunion man.6Reiter's duties are set forth with particularity in the Carpenters'constitution and bylaws,which state in part:Section 18- -Business agents shall be required to .. , enforce the local Trade Rulesof the organization...They shall have the power to order all men to quit work on ajob where trouble exists. . . .TMyles had already informed DeClue that the "trouble"concerned jurisdictional problemsover the installation work. DeClue admits that he later became aware that the difficulty wasone between the Plumbers and the Operating Engineers 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorthwest, to assign the disputed installation work throughanother subcontractor to members of the Plumbers rather thantoNorthwest's own empoyees who were represented by theOperating Engineers, thereby violating Section 8 (b) (4) (D) ofthe Act.The Carpenters contends that it did not induce or participatein any work stoppage at the Forsythe job, and-, even assumingthat fact, its purpose was not to force a change in Northwest'sassignment of work, and that, in these circumstances, it didnot violate Section 8 (b) (4) (D).The Plumbers contends that it did not induce or participatein the Forsythe work stoppage, and even assuming so, itsactivitywas not meant to cause a reassignment of work butonly to cause Brown to sever its contract with Northwest andletout the work to a new subcontractor. It is argued by thePlumbers that this conduct, at most, might result in a viola-tion of Section 8 (b) (4) (A), not of Section 8 (b) (4) (D).C.Applicabilityof the statuteBefore we may proceed with a determination of a disputepursuant to Section 10 (k) of the Act, we must be satisfied thatreasonable cause exists to believe that Section 8 (b) (4) (D) ofthe Act has been violated.8For the foregoing section to be applicable, two elements areessential: (1) The responsibility of the Plumbers and theCarpenters for the work stoppages; and (2) the existence of theproscribed object behind such stoppages. These elements willbe discussed in the following paragraphs.1.ResponsibilityAs indicated above, both the Plumbers and the Carpenterscontend that they are in no way responsible for the work stop-8See, e.g., Local 26, International Fur & Leather Workers (Winslow Bros. & Smith Co ),90NLRB 1379; Truck Drivers and Chauffeurs Union, Local 705 (Direct Transit Lines),92NLRB 1715; International Hod Carriers Local 231 (Middle States Tel. Co. of Ill.), 91NLRB 598; Longshoremen's Locals 13 & 48 andSailors Union of Pacific (W. R. Chamberlain &Co.), 94 NLRB 388.The relevant portions of Section 8 (b) (4) (D) are as follows:8 (b) It shall be an unfair labor practice for a labor organization or its agents--(4) to engage in, or to induce or encourage the employees of any employer to engagein,a strike or concerted refusal in the course of their employment to use, manufacture,process, transport, or otherwise handle or work on any goods, articles, materials, orcommodities or to perform any services where an object thereof is. .. (D) forcing orrequiring any employer to assign particular work to employees in a particular labororganization or in a particular trade, craft, or class rather than to employees in anotherlabor organization or in another trade, craft, or class, unless such employer is failingto conform to an order or certification of the Board determining the bargaining rep-resentative for employees performing such work. . LOCAL562, UNITEDASSOCIATION OF JOURNEYMEN,ETC.547pages on theForsythe job. On theone hand, the Plumbersclearly didnot engagein the Forsythejob stoppages, therebeing no Plumbers'members on thatjob. Nor did any Plumbers'representative induce or encourage Dailey's employees toleave theForsythejob. However,there is substantial evidencethat the Plumberswished to remove the Operating Engineersfrom the Forsythejob. Indeed,on prior occasions,Plumbers'representativeshad actuallycaused or threatened walkouts onother jobson whichNorthwest was working.Moreover, thePlumbers alone had a disputewith the OperatingEngineers andwith Northwest.On the otherhand, the Carpenters unquestionablyinducedDailey's employees to leave theForsythejob.9 Its object indoing so, however,is obscure.Thus, neitherthe Carpenters'representative nor the carpenters themselves communicatedthe object of the stoppagestoBrown, Dailey,or Northwest.The Carpenters in fact hadno disputewith any employer onthe Forsythe job.Only by arealistic appraisal of the actionsof the two Unionsin relation to their overall objectivecan theresponsibilityissue be determined.A consideration of such actions leadsto the conclusionthatthere is necessarilya community ofinterest between the activitiesof the Plumbersonthe one handand those of the Carpenters on the other.Thus, it appears thatthe Carpenters'strike action depends for its effectiveness uponthe communication of the strike's objectiveby the Plumbers.Similarly, the Plumbers'threats and demands depend for theirrealization upon the exercise of economicpressure by theCarpenters on the job site.Furthermore,a consideration of the eventson the day beforethe first Forsythejob stoppage illustrates the joint course ofaction of the Unions.Thus, on November12, at a meeting oftheBuildingandConstructionTrades Council,the unionrepresentatives present, including a Carpenters'representative,agreed to assist the Plumbers in certain jurisdictional dis-putes.The minutesof that meeting stated in part:After considerablediscussion it was agreedby all [union]delegates present to endeavor to render [to the Plumbers]all assistance possible.That very day Dailey's Foreman DeClue received instructionsfrom a Carpenters'business agent that Dailey's employees9The Boardobserved in the Amalgamated Meat Cutters,et. al., (The GreatAtlantic &Pacific TeaCo.), 81 NLRB 1052 at 1057:A strike call may be given in forthright fashion,or informally in a manner which isunderstood by the initiated.A strike may be as effectively signaled by a simple state-ment that an employer has refused to sign a collective bargaining contract when theunion policy is "No contract,no work," as by a direct strike call from the union leader-ship to the union members. . The critical question is not how the [union] gavethe strike call, but whether,no matter how, they did give it.(Emphasis added.) 548DECISIONSOF NATIONAL LABOR RELATIONS BOARDshould not report to work on the Forsythe job the following day.When DeClue so informed Lasky, the latter called Payne, theCouncil's representative, who in turn referred Lasky to thePlumbers. Lasky then spoke with Henry, abusiness agent of thePlumbers, who informed Lasky that the stoppage would occurunless Brown, the general contractor, agreed by severing itsrelationship with Northwest, to let the disputed work to a sub-contractor hiring Plumbers. This evidence establishes not onlythe causal relation between the stoppages and their objective,but also the joint nature of the Plumbers' and Carpenters'actions. Accordingly, we find that the separate actions taken bythe Plumbers and the Carpenters, respectively, were intendedto be mutually supporting, thus resulting in joint responsibilityfor each other's acts)2.The proscribed objectWe believe that the Plumbers' and the Carpenters' endeavorswent beyond a mere demand that Brown, the general contractor,sever its contract with Northwest and let the disputed work to anew subcontractor. The end result sought by the stoppageswas disclosed by Lasky's testimony. As already noted, Henryexplained to Lasky that the disputed work was being done bymen from a union (Operating Engineers) not authorized to dothat type of work and that a stoppage would occur unless Brownlet that work to a subcontractor employing members of thePlumbers. Thus, the Plumbers and the Carpenters attemptedto force Brownto assignthe disputed work to members of thePlumbers rather than to the employees of Northwest whowere represented by the Operating Engineers. That this factualsituation falls within the purport of Section 8 (b) (4) (D) of theAct is hardly opentoquestion. Prior Board decisions so held.'1In addition to its immediate effect upon Brown we believethat the Unions' conduct, realistically viewed, was aimed alsoat forcing Northwest itself to assign the disputed work to thePlumbers.12Moreover, the fact that the charging party might10 See, e.g , Los Angeles Building & Construction Trades Council, AFL, et. al (StandardOil Co.), 105 NLRB 868 (Member Murdock dissenting)"United Brotherhood of Carpenters and Joiners of America, Local 581 (Ora Collard),98 NLRB 346; Local Union No 553 (Alton Water Co.), 106 NLRB 186 (Member Houston dis-senting)In these cases, the Board found reasonable cause to believe that there were violations ofSection 8 (b) (4) (D), although in the one case (Ora Collard) the union sought to compel adirect assignment of work to employees other than those to whom the work had been in-directly assigned,while in the other case (Alton Water Co.) the union sought to force anindirectassignment of work to employees other than those to whom the work had beendirectly assignedWe find that the principle of the foregoing cases is equally applicable toa situation like the present where a union seeks to compel an indirect assignment of workto employees other than those to whom the work had been indirectly assigned.12The charging party would further prohibit union pressure against Swantner ConstructionCo and "any other employer." As to Swantner Construction Co., the record fails to showthat either the Plumbers or the Carpenters induced or encouraged Swantner's employees toengage in a stoppage The Plumbers' pressure was directed solely at Swantner itself. Asthis situation does not fall within Section 8 (b) (4) (D)'s proscription, we conclude that no LOCAL562, UNITEDASSOCIATION OF JOURNEYMEN, ETC.549have had a different remedy under Section 8(b) (4) (A) in noway deters the Board from proceeding under Sections 10 (k)and 8(b) (4) (D).13These sections,8 (b) (4) (A)and 8 (b) (4)(D), are not mutually exclusive.In view of the foregoing,we conclude that the record beforeus establishes that there is reasonable cause to believe thatthePlumbers and Carpenters induced and encouraged theemployees of Dailey to engage in a concerted refusal to per-form services in order to force or require either Brown orNorthwest to assign the disputed work to members of thePlumbers although this work had been assigned to employeeswho were members of the Operating Engineers.Such factualcircumstances are sufficient to invoke the Board's jurisdictionto hear and determine a dispute within the meaning of Sections10 (k) and 8(b) (4) (D) of the Act. We find that this is a disputewithin the meaning of Sections 10 (k) and 8 (b) (4) (D) of theAct and, contrary to the Unions'contentions,that it is properlybefore us for determination.D.Merits of the disputeAt the time the Plumbers and the Carpenters sought theassignment of the disputed installation work for members ofthePlumbers, Brown had assigned such work to Northwestwho in turn had assigned that work to its own employeesrepresented by the Operating Engineers.Neither Brown norNorthwest had any bargaining relationship with the Plumbers.The dispute in essence was therefore over an employer's as-signment of work to members of one labor organization ratherthan to members of another labor organization.It is now well established that an employer is free to makesuch assignments free of strike-pressure by a labororganiza-tion,"unless such employer is failing to conform to an orderor certification of the Board determining the bargaining rep-resentative for employees performing such work.t'ld NeitherthePlumbers nor the Carpenters claims to be the certifiedbargaining representative for employees performing heating,air-conditioning,and refrigeration equipment installation work.We find,accordingly,that the Plumbers and the Carpenterswere not lawfully entitled to require Brown and Northwesttoassign the disputed installation work to members of thedisputewithin the meaning of the Act was created by the Plumbers'demands on SwantnerFurthermore,there is no evidence of any present dispute as to "any other employer," andaccordingly that contention of the charging party is without merit. See District No 9, IAM,AFL (Anheuser-Bush,Inc.), 101 NLRB 346.13Section 8 (b) (4) (D)does not limit its coverages to employees of a particular employer.Other statutory language clearly manifests a congressional intent not to delimit the scopeof Section 8 (b) (4) (D).See Austin Co., 101 NLRB 512 Accordingly,secondary activity can,without question,fall within Section 8 (b) (4) (D)'s proscriptionMPile Drivers,Bridge,Wharf and Dock Builders,United Brotherhood of Carpenters andJoiners of America,Local Union No 34, AFL (Klamath Cedar Company),105 NLRB 562;Juneau Spruce Corporation,82 NLRB 650. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlumbersrather that to employees of Northwest who aremembers of the Operating Engineers.However, we are not, bythis action,to be regarded as "assigning"the work in questionto the Operating Engineers or to Northwest.5DETERMINATION OF DISPUTEUpon the basis of the foregoing findings of fact, and upon theentire record in this case,the Board makes the following de-termination of dispute,pursuant to Section 10 (k) of the Act:1.Local 562, United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada,AFL, and Carpenters DistrictCouncil of St. Louis are not and have not been lawfully en-titled to force or require either Brown & Sons Realty Companyor Northwest Heating Company to assign the heating,refrigera-tion, and air-conditioning equipment installation work in con-nection with the Forsythe Avenue project to members of thePlumbers rather than to members of Local Z, InternationalUnion of Operating Engineers, AFL.2.Within ten(10) days from the date of this Decision andDetermination of Dispute,theRespondents(Plumbers andCarpenters)shall notify the Regional Director for the Four-teenth Region in writing as to what steps the Respondentshave taken to comply with the terms of this Decision and De-termination of Dispute.Chairman Farmer,concurring:Iconcur in the majority holding in this case.I am convincedthat there is reasonable cause to believe that there has been aviolation of Section 8 (b) (4) (D)and, therefore,Ijoin in theruling that the Plumbers and Carpenters were not lawfully en-titled to the disputed work over which they claimed jurisdiction.I feel,however,that I should comment on the views expressedin the dissent by Member Murdock. I take it that my dissentingcolleague would dismiss this proceeding because he believesthat it is "futile and unnecessary"for the Board to make any"determination" of the dispute.Since this strikes at the veryefficacy of the established procedure for handling jurisdic-tional disputes,my colleague's statement has serious implica-tionswhich troubleme greatly. This sincere expressioncoming from the Member who has had the longest service ofany Board Member raises questions going to the heart of ourprocedures which deserve thoughtful consideration.At the outset,however,Ido not believe that doubt,howeverwell founded, as to the efficacy of our remedy in this type ofcase, would justify us at this stage indismissing the proceeding.This is a Section 10 (k) proceeding, and, as I read the statute,theBoard is "directed"to hear and determine the dispute,'5Los Angeles Building and Construction Trades Council, AFL (Westinghouse ElectricCorporation),83 NLRB 477. LOCAL 562, UNITED ASSOCIATION OF JOURNEYMEN, ETC.551and this seems to me clearly to deprive us of the discretion todo what Member Murdock thinks is appropriate.But, while this statutory mandate is dispositive of this case,itdoes not resolve the more basic questions which the dissentraised in my mind. Like my dissenting colleague,I, too, havegrave misgivings as to the effectiveness of the 10(k) procedurein this type of case. As Member Murdock points out, therewas never any real question as to whichof the disputing unionswas entitled to perform the disputed work. The OperatingEngineers had been certified by the Board to represent theemployees of Northwest,the subcontractor which had contractedto do the work for Brown & Sons,the general contractor. Solong as Northwest continued as the subcontractor,no questioncould be raised as to the right of the members of OperatingEngineers to perform the disputed work. The Plumbers' Unionhad no employees on the job who could do the work,and there-fore could accomplish their objective only by obtaining a changein subcontractor or by forcing Northwest to discharge itsoperating engineers and hire plumbers.It is the latter which brings this case within Section 8 (b) (4)(D), but the former clearly brings it within Section 8 (b) (4) (A).Viewed realistically,this was primarily a secondary strike inviolation of 8 (b)(4) (A)and, in my opinion,could have beenremedied more quickly and effectively under that subsection.Isay this because, in actual practice,Section 8(b) (4) (A)provides a quicker and more effective relief from this form ofunlawful conduct. Under that section,provision is made for amandatory injunction and the immediate issuance of a com-plaint,which immediately sets in motion machinery for theultimate and final resolution of the dispute.In the meantime,unlawful conduct is enjoined,and thus the rights of injuredparties receive immediate protection as a matter of law. If thelaw has been violated, as determined in our unfair laborpractice proceeding,there is eventually enforced by the courtan order prohibiting the unfair practice under pain of being incontempt of the court's decree.The 10(k) procedure is by no means as certain or as con-clusive in its result. In the first place, immediate relief in theform of an injunction is not mandatory but involves an elementof discretion since the statute prescribes that it be used by theGeneral Counsel where he deems it appropriate to do so. Also,asMember Murdock points out, the Board's resolution of thedispute has no binding effect even when it is eventually made,which, in this case, will be more than a year after the chargewas filed. Following issuance of this decision, if the partiesdo not accept our decision,the General Counsel will then issuea complaint and then finally set in motion an unfair laborpractice proceeding which could have been instituted underSection 8(b) (4) (A) a year ago. I am, of course,not aware whythis case took one route ratherthanthe other,and I recognizethat it is the exclusive function of the General Counsel todetermine what violations are to be alleged in the complaints 552DECISIONSOF NATIONAL LABOR RELATIONS BOARDwhich he issues.However, the General Counsel, in theadministration of his difficult task of implementing Boardpolicy, is entitled to a plain and unequivocal statementfrom the Board,as, indeed,are the parties who appearbefore us.It is for this reason that I address myself to whatIconsider to be a mistaken choice of remedies in this case.Itseems to me, therefore,that the Section 10 (k) procedureshould,wherever possible,be reserved for use in cases ofjurisdictional disputes which do not also involve violation ofother subsections of Section 8 (b).Member Murdock,dissenting:As found by the majority,the Carpenters,at the instigationof the Plumbers,struck Dailey,a subcontractor of Brown &Sons, the general contractor,to force Brown&Sons to replacesubcontractor Northwest,whose employees are representedby the Operating Engineers,with any other subcontractorwho would hire employees represented by the Plumbers, withthe object of requiring Northwest to hire employees representedby the Plumbers.A contract exists between Northwest and theOperating Engineers, which had been certified by the Board onOctober 16, 1951, as the bargaining representative of North-west's employees.Even assuming,as found by the majority,that the evidenceconclusively proves the necessary causal connection, pro-scribed objective,and the existence of a "jurisdictionaldispute," I would hold,in accord with my dissenting opinionin Juneau Spruce Corporation,82 NLRB 650, 660, thatitis bothfutile and unnecessary for the Board to make any"determina-tion" in this proceeding.By Section 10 (k), as the legislative history shows,Congressintended to give the Board the authority to arbitrate jurisdic-tional disputes,that is, to determine which of two or more tradeor craft groups of workers or their respective unions ought tobe assigned certain disputed work when the employer is neutraland indifferent to which of the organizations performs the work.In this case it is not merely unnecessary for the Board to decidewhat group of employees should do the disputed work but, in fact,that issue has already been decided.The decision,already made,that the operating engineers shall do the job rests not only uponNorthwest'sassignment of the work but, indeed, upon theultimate fact that by virture of Board certification Northwest isunder a statutory obligation to deal with the Operating Engineersand not with the Plumbers.Ihave serious doubts that Congress intended for the Boardto conduct any proceeding so futile and inoperative as the"Decision and Determination of Dispute"issued here indicates.As true as it was in Juneau Spruce, but even more obvious here,the "decision"of the Board "has no more effect on the legalposition of the parties than an informal advisory opinion, suchas any Regional Director might render in a conference lookingtoward settlement of any unfair labor practice case,indicating LOCAL 562, UNITED ASSOCIATION OF JOURNEYMEN,ETC.553that there is probable merit" in Northwest's charge that thePlumbers and Carpenters have violated the Act. As I stated inMoore Drydock Company, 81 NLRB 1108 at 1121, "It does notoperate either as an order abating unfair labor practices, or asa certification of representatives defining future legal relation-ships of the parties. Neither is it a disposition of any collateralissue not directly involved in the unfair labor practice case. Itserves no purpose whatsoever that I can perceive. Section 10(k) seems to contemplate that the Board shall issue some sortof a recommendation or directive calling for action by theparties, for it provides, in part, 'Upon the compliance by theparties tothe dispute with the decision of the Board . . . suchcharge [that is, the 8 (b) (4) (D) charge] shall be dismissed.' "In this case, however, the Board's "decision" onlyimplies thatCarpenters and Plumbers may have done something wrong. Itdoes not specify what the "parties to the dispute"- -whoever theymay be--should do, by way of "compliance," that will result inautomatic dismissal of the charge. I find it difficult to believethat Congress actually intended the Board to waste its time andresources and those of the parties in such useless procedure.It is highly gratifying to me that the Chairman shares myview that this "determination" is futile. I cannot,- however,agreewith him that the wording of Section 10 (k) clearlydeprives the Board of discretion in the application of the pro-cedures provided bySection 10 (k). Idoubtthat Congress, underSection 10 (k), intended for the Board to engage in a proceedingas futile as this one despite the phrase in Section 10 (k) statingthat the Board is "empowered and directed to hear and de-termine the dispute out of which such unfair labor practice shallhave arisen." (Emphasis added.) As I stated in Moore Drydock,"It is a familiar principle of statutory construction that wordsused in a statute should not be literally construed, even whentheir literal purport is clear, if such construction would leadto absurd and incongruous results not intended by the legisla-ture.Ozawa v. United States, 260 U. S. 194; United States v.American Trucking Association, 310 U. S. 534." In fact, themajority recognizes this axiom of statutory interpretationwhen it states, "Before we may proceed with a determinationof a dispute pursuant to Section 10 (k) of the Act, we must besatisfied that reasonable cause exists to believe that Section 8(b) (4) (D) of the Act has been violated." In effect, the majorityis thus predicating this proceeding upon a finding that thecharge has prima facie merit. This is done--and properly sowithin the principles laid down by the Court of Appeals for theDistrict of Columbia in Herzog v. Parsons, 181F. 2d 781--des-pite the "mandatory" language of the clause immediately pre-ceding the portion of Section 10 (k) quoted above: "Wheneverit is charged that any person has engaged in an unfair laborpractice within the meaning of paragraph (4) (D) of section 8(b), the Board is empowered and directed to hear and determinethe dispute. . . . " (Emphasis added.) 554DECISIONSOF NATIONAL LABOR RELATIONS BOARDAs I have indicated above, the legislative history demon-stratesthatCongress intended by Section 10 (k) to give theBoard the function of arbitrating jurisdictional disputes. AsIstated in my opinion in Juneau Spruce, although the Act con-tains no standard to guide the Board in making such deter-mination, the Congress must have known that custom in thetrade and in the area, the constitutions and agreements of thecontending labor organizations themselves, the technologicalevolution of the disputed task, and like criteria are thosecustomarily employed by trade unions and interunion arbi-trators in adjusting jurisdictional differences. In this case therenot only appears to have been a jurisdictional award by theparent organization, but a Board certification also is involved.If I were to undertake to make a determination in this case,Icould not concur in the majority's failure to consider suchfactors.However, for the reasons appearing above, I would hold thatthe Board should not make any determination at this stage of thecase,but rather that it should quashthe notice of hearing underSection 10 (k) and leave the General Counsel free to process thepending Section 8 (b) (4) (D) charge in his discretion.AMERICAN STEEL BUCK CORPORATIONandARCHITEC-TURAL & ENGINEERING GUILD, LOCAL 66, AMERICANFEDERATION OF TECHNICAL ENGINEERS, AFL, Peti-tioner. Case No. 2-RC-5760. December 24, 1953AMENDED AND SUPPLEMENTAL DECISION, ORDER, ANDCERTIFICATION OF REPRESENTATIDESPursuant to a Decision and Direction of Election,' issued onJuly 23, 1953, an election by secret ballot was conducted onAugust 20, 1953, under the direction and supervision of theRegional Director for the Second Region, among the employeesof the Employer in the unit found appropriate in the Decision.At the conclusion of the election, the parties were furnisheda tally of ballots, which showed that of approximately 7 eligiblevoters, 5 cast valid ballots for the Petitioner, 2 cast validballots against the Petitioner, and 3 ballots were challenged.As the challenged ballots were sufficient in number toaffect the results of the election, the Regional Director, pur-suant to Section 102.61 of the Board's Rule.s and Regulations,conducted an investigation of the challenged ballots. OnSeptember 11, 1953, the Regional Director issued and dulyserved upon the parties his report on challenged ballots,recommending that the Board sustain the challenges to theballots of Norman Ross, Herman Starobin, and A. David Ross.Thereafter, on September 16, 1953, the Employer filed ex-INot reported in printedvolumes of Board Decisions.107 NLRB No. 121.